Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
 Claim Status
This action is in response to papers filed 0219/2021.  Claim 1 has been amended; claims cancelled; claims 44-46 newly added.  Claims 27, and 36-43 are withdrawn.  Accordingly, claims 1, 23-26, 28-35, and 44-46 are under consideration on the merit.


Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 46 recites the limitation of “the device comprises a cell culture medium comprising a cellular protection component”.  The term “a cellular protection component “ is not defined by the claim nor by the specification.  There is no example is given in the specification, either.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate action is required.
In the interest of compact prosecution, prior art teaches cultured islet cell implies culture medium, which would meet the limitation of claim 46. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 23-26, 28-35, and 44-46 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Burczak et al (“Burczak”, non-patent literature, Biomaterials, vol. 17, issue 24, pp. 2351-2356, published 1996, of record) in view of Meloche (non-patent literature, World J Gastroenterol 2007; vol. 13, issue 47, pp. 6347-6355) and Kasai et al (“Kasai”, JP-patent application No.: JP 10287711 A, published October 27, 1998, of record).
Applicant claims a cell or tissue embedding device having an aqueous gel serving as an immune-isolation layer, the aqueous gel containing, as components thereof, a denatured polyvinyl alcohol resin having an activated carbonyl group and a crosslinking agent, wherein the device is a macrocapsule device comprising a cell or tissue, and wherein the device is configured to be implanted in a subject.

The key elements in claim 1 is an embedding device having an aqueous gel, which containing a denatured polyvinyl alcohol resin having an activated carbonyl group and a crosslinking agent.  
The term “denatured polyvinyl alcohol resin” is not defined in the specification.  It’s interpreted as a modified or chemical treated polyvinyl alcohol (PVA) resin. 
Burczak is directed to biocompatibility of poly(viny1 alcohol) (PVA) hydrogel macrocapsules for hybrid-type artificial pancreas (title).  Burczak teaches that a bag-shaped macrocapsule suitable for Langerhans islets (i.e. pancreatic islets) entrapment and immunoisolation is constructed using a semipermeable hydrogel (interpreted as aqueous gel) membrane of PVA cross-linked chemically and sterilized by a radiation method (abstract, read o the limitation of the device in the instant claim 1, implying the limitations of biological component in the instant claim 29 and pancreatic islet cells in the instant claims 30-31).  Burczak indicates that PVA hydrogels obtained by chemical or radiation cross-linking methods are soft, highly water-swollen materials. PVA hydrogel is recognized as the least bioadhesive among the polymeric biomaterials (the 1st full para. of the left column on page 2352).  Burczak also teaches that the biological environment provides calcium and magnesium ions that are known to form complexes with PVA chains by coordinated bonds, resulting in polymer cross-linking (last 4 lines of the 2nd full para. of the left-column on page 2352, read on the limitations of metal ions in the instant claim 32).  Burczak further teaches that the polymeric materials used are a semipermeable hydrogel membrane of chemically cross-linked PVA reinforced with a poly(ethyleneterephthalate) (PET) mesh and a commercial grade polyethylene (PE) foil (the 
While teaching hydrogel macrocapsules for hybrid-type artificial pancreas and cross-linked PVA, Burczak does not explicitly teaches the artificial pancreas is implanted in a subject nor PVA having an activated carbonyl group and a crosslinking agent (e.g. a hydrazide) as claimed.  These deficiencies are cured by Meloche and Kasai.
Meloche is directed to transplantation for the treatment of type 1 diabetes (title).  Meloche teaches that transplantation of pancreatic tissue, as either the intact whole pancreas or isolated pancreatic islets has become a clinical option to be considered in the treatment of patients with type 1 insulin-dependent diabetes mellitus (abstract, read on the limitation of pancreatic islet cells in the instant claims 30-31 and 44). Meloche also teaches pros and cons of whole pancreas transplantation surgery (pp. 6349-6352) and pancreatic islet transplantation procedure (pp. 6352-63523).  Meloche further teaches islet transplantation, with its ability to be cultured for a period of time prior to transplantation, also offers the future possibility of reducing the immunogenicity of the tissue such that little or no immunosuppression will be required (2nd full para. of the left-hand column on page 6352, implying the limitation in the instant claim 46).  Meloche states that islet transplantation is attractive as a less invasive alternative to whole pancreas transplant and offers the future promise of immunosuppression-free transplantation through pre-transplant culture (abstract). 
Kasai is directed to a Preparation of water-containing PVA-gel used for production of enzyme-fixed or microorganism-fixed articles (title, read on the limitation of polyvinyl alcohol-containing aqueous hydrogel in the instant claim 1).  Kasai teaches that a method for producing a hydrazine compound with a solution of a polyvinyl alcohol modified by copolymerization with diacetone acrylamide, wherein the polyvinyl alcohol contains 0.1 to 15 mol% of diacetone acrylamide units (solution on page 3/30, read on the limitations of activated carbonyl in the instant claim 25; and the concentration of diacetone acrylamide in the instant claim 26), hydrazine used in preferred embodiments are adipic acid dihydrazide in Example 8 (page 24/30) and N-amino acrylamide in Example 10 (page 25/30, read on the limitations of the crosslinking agent in the instant claims 27 and 28).   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose polyvinyl alcohol gel as taught by Kasai as the particular PVA resin to be incorporated into PVA hydrogel macrocapsules of Burczak for implanting as taught by Meloche.  A person of ordinary skill in the art (“POSITA”) would have been motived to do so to take advantage of PVA gel of Kasai, e.g. high durability and mechanical strength (abstract of Kasai).  The combination of the teachings of Burczak and Kasai would have been a simple substitution of one known element for another to obtain predictable results (See MPEP 2141, part (I)(B)).  Thus, in view of the teachings Burczak, Meloche, and Kasai, there would have been a reasonable expectation that a cell or tissue embedding device having an aqueous gel containing a denatured polyvinyl alcohol resin having an activated carbonyl group and a crosslinking agent could be successfully prepared and used as a cell embedding device.  

As to the gelation temperature in the instant claim 23 and a stress in the instant claims 24 and 33, respectively, it is believed that the PVA-containing hydrogel of Kasai meet or imply these limitations because Kasai teaches the same modified PVA and the same hydrazine crossing agent.  Although, Kasai  is silent about these physical properties, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As to the blood sugar level being reduced in the instant claim 45, it is believed that the proposed device would have the same properties. In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.


Response to Arguments
Applicant’s arguments filed 02/19/21 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found moot due to the new ground of rejection. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As pointed out by “There is a need to avoid as much as possible the occurrence of prolonged inflammatory response if the PVA macrocapsule has to be used to enclose Langerhans islets.” (last sentence before conclusion).  It is believed that Kasai is just what Burczak needs to overcome the disadvantages caused by PVA.
Applicant also argues that a person of ordinary skill in the art would not be motivated or guided to apply the macro-encapsulation technology using a semipermeable PVA hydrogel as taught by Burczak with the PVA hydrogel having micro-encapsulated spheres of Kasai to arrive 
 In response to applicant's argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it is believed that the disadvantages of PVA macrocapsule recognized  by Burczak would p encourages scientist to look for ways to improve PVA-based macrocapsule, NOT abandoning the idea.  Otherwise, there would not be innovations in various fields, particularly medical device or applications.    

Relevant Art
Lee et al (non-patent literature, Transplantation Proceedings Volume 40, Issue 2, March 2008, Pages 384-386) is provided, but not cited, to show the state of art at the time when the invention was filed.  
Title: human albumin preserves islet mass and function better than whole serum during pretransplantation islet culture.
Based on the teachings of Lee et al, both human albumin and whole serum have been used as islet culture medium.  Particularly, whole serum must necessarily contain at least one cellular protection component.   

CONCLUSION
No claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/YANZHI ZHANG/
Primary Examiner, Art Unit 1617